Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1, 2, 4, 6-12, 14, 16, 20, 21 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1, 2, 4, 6-12, 14, 16, 20, 21 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. Claims 3, 5, 13 and 15 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Edward Arons (attorney) for filed amended claims:
1. (currently amended) Apparatus for security scanning, the apparatus comprising: a data collection machine configured to: transmit an executable file, from an enterprise monitoring process, to a computing machine, that: is set to be accessed only by a group of users; and does not have a pipeline to the Internet; cause the computing machine to execute the executable file; and derive, from an output of the executable file, a monitoring condition in the computing machine; wherein: the enterprise monitoring process is owned by a first party; the computing machine includes an application product sourced from a second party; and no application resident on the computing machine is sourced from a party other than the second party; andwherein the data collection machine is further configured to send to the computing machine a configuration file that includes a security configuration record;
wherein the executable file is configured to: retrieve from storage in the computing machine a security item; and compare the security configuration record to the security item.
11. (currently amended) Method for security scanning, the method comprising: transmitting an executable file, from an enterprise monitoring process, to a computing machine; that: is set to be accessed only by a group of users; and 3does not have a pipeline to the Internet, and, using the computing machine: executing the executable file; and deriving, from an output of the executable file, a monitoring condition in the computing machine, wherein: the computing machine is a machine of a plurality of computing machines, each of which: is set to be accessed only by the first group of users; and does not have a pipeline to the Internet; the plurality of computing machines is contained within a security airgap; the security airgap encompasses a software distribution server that is in electronic communication with each of the computing machines; the transmitting includes sending the executable file to the server; the enterprise monitoring process is owned by a first party; the server includes an application product sourced from a second party; and no application resident on any of the plurality of computing machines is sourced from a party other than the second party; andtransmitting, from the enterprise monitoring process, to the computing machine, a configuration file that includes a security configuration record;
wherein the executing includes using the executable file to compare the security configuration record to a security item retrieved from storage in the computing machine.

Claim(s) 4, 6 is/are dependent on claim 1. Claim(s) 14, 16 is/are dependent on claim 11. 
Claim(s) 21 is/are dependent on claim 11.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: apparatus includes a data collection machine. The data collection machine is configured to transmit an executable file, from an enterprise monitoring process, to a computing machine. The computing machine is set to be accessed only by a group of users. The computing machine is a machine that does not have a pipeline to the Internet. The data collection machine is configured to cause the computing machine to execute the executable file. The data collection machine is configured to derive, from an output of the executable file, a monitoring condition in the computing machine. The enterprise monitoring process is a process that includes only individuals that may be not part of the group and where the data collection machine is further configured to send to the computing machine a configuration file that includes a security configuration record and where the executable file is configured to: retrieve from storage in the computing machine a security item; and compare the security configuration record to the security item.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 11 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /P'Examiner, Art Unit 2496.